Citation Nr: 1626983	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1973, June 2003 to August 2003, January 2006 to May 2006, and September 2008 to October 2009. He also served in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional pertinent evidence in support of his appeal and waived Agency of Original Jurisdiction (AOJ) consideration of it.  See Board Hr'g Tr. 2.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's current tinnitus is related to his military service, to include in-service noise exposure.  


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Active Duty for Training (ADT) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Service connection may be granted for injury or disease incurred or aggravated in ADT.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (IADT), by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred or aggravated in IADT, but not for disease (except from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training).  38 U.S.C.A. § 101(24).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After a review of the evidence of record, the Board finds that service connection for tinnitus is warranted. 

There is no material dispute that the Veteran is diagnosed with tinnitus.  In addition to competently and credible testifying at the Board hearing that he has such symptomatology, a military doctor in March 2009 and a VA examiner May 2010 gave a diagnosis of tinnitus.  Thus, a current disability is established.  

With regard to in-service incurrence, the Veteran competently and credibly testified at the Board hearing that he had noise exposure throughout his service while assigned to a unit that was deployed multiple times to locations around helicopters and artillery tanks.  Board Hr'g Tr. 4.  In this environment, noise exposure was common on a daily basis and it was consistent noise.  Board Hr'g Tr. 4.  He further testified that he first noticed symptoms of tinnitus in the late 1980s, around 1988 or 1989.  Board Hr'g Tr. 4.  It was intermittent from that time until 2000 or 2001.  Board Hr'g Tr. 8.  In his civilian career, he worked in a hospital pharmacy, which was a "quiet environment."  Board Hr'g Tr. 8.  

The Board notes that the Veteran was not on active duty service during these years.  However, he served on ADT and IADT with the Marines and at a Naval Air Station during that timeframe.  His testimony is consistent with the places, types, and circumstances of such service.  See 38 U.S.C.A. §  1154(a).  Thus, the Veteran's testimony is competent and credible evidence of in-service noise exposure.  See Fountain at 274-75.

In fact, noise exposure is an injury.  Thus, service connection may be granted on the basis of this in-service noise exposure regardless of whether the noise exposure occurred during IADT or ADT.  See 38 U.S.C.A. § 101(24).  

With regard to the nexus requirement, there are multiple positive opinions linking the Veteran's tinnitus to his in-service noise exposure.  

In December 2006, a military doctor reviewed the Veteran's history of noise exposure, including "exposure to blast effect at during [sic] multiple . . . exercises over 8 years."  This doctor concluded that "Based upon my professional experience, [the Veteran's] clinical condition is caused by his military service."

A military audiologist in November 2005 likewise concluded that the Veteran had bilateral tinnitus consistent with noise exposure.  

Finally, a different military audiologist opined in March 2009 that "[g]iven [the Veteran's] history of noise exposure and documented normal hearing upon entrance into military in 1969/1973 [his] current . . . tinnitus is as likely as not caused by military service."  

Conflicting with these positive opinions, a VA examiner in May 2010 gave a negative opinion regarding the relationship between the Veteran's service and his tinnitus.  The VA examiner reasoned that the Veteran stated the onset was in about 2000 to 2001, and he was not in active duty or in the Marine Reserves at that time.  In addition, the VA examiner found relevant the Veteran's report that this was his first incidence of tinnitus.  

It appears the VA examiner misunderstood the Veteran.  As he testified at the Board hearing, he had experienced tinnitus earlier than 2000/2001, but it was only intermittent during that time.  It was not constant until 2000/2001.  The examiner did not account for this distinction.  Moreover, the question of whether he was on active duty or in the Reserve at that time is irrelevant.  The question was whether his prior noise exposure contributed to the onset of tinnitus.  The VA examiner's rationale implies that it does not, but the examiner did not directly address this question.   

Thus, the Board must discount the probative weight of this VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, it does not have sufficient evidentiary value to outweigh the favorable opinions of record.  

Consequently, the evidence is at least in equipoise on the nexus element.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that his current tinnitus is related to his military service, to include in-service noise exposure, and, as such, service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.     


ORDER

Service connection for tinnitus is granted. 



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


